4=4-—-= b Dp LoLo
Case 1:19-cv-12579-TT Document +-+—ted-4+2/244.9—Page—Lo

Agreement between IATSE Local 11 and Martin Sports
2019

CONTRACT

Between

And

The International Alliance of Theatrical Stage Employees,
Moving Picture Technicians, Artists and Allied Crafts
LA.T.S.E. LOCAL 11
-45AITO Dann 2 nf oO

Case 1:19-cv-12579-IT Document 1-1 Fited-t2/2449—Page-2-o

Agreement between IATSE Local 11 and Martin Sports
2019

1. Recognition

The Employer recognizes the Union as the representative for purposes of collective bargaining
with respect to rates of pay, hours of employment, and other conditions of employment only
of all persons referred to the Employer pursuant to Article 2 of this Agreement to perform
covered work, as described in Article 2.

2. Scope and Jurisdiction

This agreement shall cover, apply to, and include, all work done by the Employer at facilities
within the territorial jurisdiction of the Union in the installing, assembling, erecting,
application, dismantling, maintenance, repair, handling, placement, or operation of all
electronic, portable electrical and sound equipment devices, slide projection, laser equipment,
liquid projection, and all other types of theatrical effects, apparatus and effects and all scenery,
drops, travelers, trusses, scaffolding, steel work, properties, decorations, displays or other
staging or theatrical accessories and effects and description for use in the production. All such

This contract shall specifically exclude all other work performed by the Employer, including,
but not limited to, electrical panel manufacturers, cable manufacturers, computer equipment
assemblers and support services manufacturing, materials management employees, janitorial
employees, CAD operators, programmers, engineers, shipping and receiving employees, and

shall also exclude all em ployees that the Employer may hire to complete work not specifically
listed above.

3. Hiring

When the need arises for work to be performed that falls within the Union’s jurisdiction as
provided by this Agreement, the Employer will notify the Union as soon as possible of the
number of employees needed to work. The Union shall refer competent employees to fill the
call and shall give the Employer notice as early as possible if it is unable to fill the call, The
Employer shall then have the right to hire employees from any source, including individuals
not represented by the Union to perform whatever work the Union is unable to perform. In
addition, the Employer may, with just cause, reject or direct the Union not to call particular
individuals whom the Employer determines to be unacceptable, and may request that the
Union refer particular individuals if available.

4. Conditions
1. The minimum daily work call shall be no less than eight (8) consecutive hours,

2. No rate shall exceed two (2) times the base rate, except where government regulations
are different.

3. "Base rate" = straight time rate.
Casé 't9-cv-t2579-+F—Beecument1-1_Filed 12/24/19 Page 3 of 9

Agreement between IATSE Local 11 and Martin Sports
2019

4. The work week will consist of Monday through Saturday till 5:00 p.m. Any work
performed after eight (8) hours ina day, or after forty (40) Straight time hours worked,
will be paid at the rate of one and one-half times the base rate.

9. SATURDAY CLAUSE: Work performed after 5:00 p.m. will be paid at one and one-half
times the base rate.

6. SUNDAY & HOLIDAY CLAUSE: All work performed will be paid at one and one-half
times the applicable hourly rate.

7. All work beginning or performed between the hours of Midnight to 8:00 a.m. will be
Paid at two (2) times the base rate.

8. Work beginning prior to 6:00 a.m. will be paid at the rate of two (2) times the base rate,
and will remain at two (2) times the base rate until an eight (8) hour break is called.

9. If workers are laid off and called back before a rest period of eight (8) hours has elapsed,
two (2) times the base rate will be paid until a rest period of eight (8) hours is called.

10. FRACTIONS OF AN HOUR: Fractions of an hour shall constitute one (1) hour.
However, when working on the hourly rate, the call may begin on the half-hour or on
the hour and must end on the corresponding half-hour or hour.

11. HOLIDAYS: The following days (as determined by the Massachusetts Legislature)
shall be recognized under this agreement as legal holidays, and work performed on
those days shall be paid as per local contract: New Year's Day, Presidents! Day, Patriots’

Day, Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving,
Christmas, Veterans' Day.

5. Meals

1. Aone hour meal period must be given no less than three (3) hours nor more than five
(5) hours from the original call of the day, or the last meal period.

2. If no meal period is granted, the employees shall be paid one (1) hour at the base rate

and one (1) hour at the prevailing rate for each hour worked until a meal period is given
or a meal is provided.

3. In lieu of a one (1) hour meal break, the employer may provide a substantial meal, in
which case the employees will suffer no loss of time on the payroll.
14-2 OAIIO.. Dagqa A nfo
rag

Case 1:19-cv-125/79-IT Document t-t—Filee-+2/24449

Agreement between IATSE Local 11 and Martin Sports
2019

4, Ifthe employees are broken for one (1) hour for the second meal of the day, they shall
receive a three (3) hour minimum call when they return to work.

Dated this___ Yn day of Many ,20_1F

By and between the International Alliance of The atrical Stage Employees, Moving Picture T echnicians,
ye ae } sg PrOL 8
‘Artists and Ailied Crafts of the United States, Its Territories and Canada, and Martin Sports.

 

FOR: FOR:

The International Alliance of
Theatrical Stage Employees and
M.P.T., A. & A. C. of the United
States, Its Territories and Canada

  
 

 

4 2,5,E. LOCAL 11

 
 

Martin Sports

(1)The Employer agrees to pay not less than the following schedule of wages for the work
performed:

SEE ATTACHED RATES, BENEFITS, AND SIGNATURE PAGES
- AIDAL
aia

Case 1:19-cv-12579-TT Document t-t—Fitee-+

190. _Daga 5 of 9
“Sf LT rage

Agreement between IATSE Local II and Martin Sports
2019

ADDENDUM

HOURLY RATES: The following are hourly rates currently effective as of 1/1/2019,

 

Head of Department/ Working Steward:

Base Rate $40.58 @ Hr.
Extra Men:
Base Rate $34.09 @ Hr.

Board, Camera, Projection or Lift Operators / Rigging/ Construction:

Base Rate $40.58 @ Hr.

PERFORMANCE/MEETING RATES:
Head of Department/ Working Steward /Camera- Projection Operators:

 

Base Rate $151.27
Extra Men:
Base Rate $138.93

BENEFITS:

VACATION: Vacation wages will be calculated on all hourly and performance wages and shall be

added to each employees pay. Vacation wages will be paid at a rate of eight (8%) percent of the total of
all hourly and performance wages earned.

PENSION, HEALTH ANNUITY (401k) AND JACET FUND BENEFITS:
Employer contributions to the Pension, Health and Annuity (401k) AND JACET F unds are calculated
at the following rates ON ALL HOURLY, PERFORMANCE AND VACATION WAGES:

Pension Fund: Twelve percent (12%)
Health Fund: Twelve percent (12%)
Annuity Fund: Three percent (3%)
Joint Apprentice Committee Educational Trust Fund: One percent (1%)

Pension Fund contributions shall be compiled and paid separately by check payable to: 1.A.T.S.E.,
Local #11, Pension Fund, and shall be mailed to the Fund Office (below). Local #11 warrants and
represents that the Pension Fund has been qualified as a tax exempt fund under the provisions of the

Internal Revenue code and is administered jointly by Trustees appointed by Management and the
Union.
Case 1:19-cv-12579-1TDocument4+-1—Filed 4224/19 Page 6 of 9

Agreement between IATSE Local 11 and Martin Sports
2019

Annuity Fund contributions shail be compiled and paid separately by check payable to: LA.T.S.E.,
Local #11 Annuity Fund, and shall be mailed to the Fund Office (below). The Annuity Fund has been
established pursuant to an Agreement and Declaration of Trust ("Trust Agreement") entered into by the
Union and shall be maintained in compliance with all applicable provisions of law,

The Employer agrees to contribute to the IATSE Local #11 Joint Apprentice Committee Educational
Trust (JACET) Fund an amount equal to 1% of the gross weekly wages of all employees covered by this
Agreement. The JACET contributions shall be compiled and paid separately by check payable to:
LA.T.S.E., Local #11, JACET Fund, and shall be mailed to the Fund Office (below). This Payment shall
be forwarded to the Union each week by check made payable to the IATSE Local #11 JACET Fund.

ANNUITY (401k) FUND VOLUNTARY WAGE DEDUCTIONS:
The Local 11 Annuity Fund office will provide a current list of persons who have requested voluntary

tax sheltered annuity (section 401k) wage deferrals prior to the event. Wages deferred under the 401k
plan should be forwarded to the Annuity Fund at the address listed below.

LA.T.S.E. Local 11 Fund Office at 152 Old Colony Ave, South Boston, MA, 02127

HEALTH FUND CONTIBUTIONS:

Employer must sign Participation Agreement for payment of benefits to the IATSE NATIONAL
HEALTH AND WELFARE FUND and submit appropriate Payment with remittance forms to the Fund
Office at PO BOX 11944, Newark, NJ 07101-4944.

CHECK-OFF: There shall be a sum equal to five percent (5%) deducted from each person's gross
wages and such monies shall be made payable by check to: LA.T.S.E., Local #11 and forwarded to:

LA.T.S.E. Local 11 Fund Office at 152 Old Colony Ave, South Boston, MA, 02127

The Union states and affirms that all persons covered by the terms of this agreement have authorized
the deduction of such money and that it has on file signed authorization to do Same and can produce
same if requested to do so.

AGREED: Z AGREED:
(‘blob A, = anuva
1.S.E. Local 11 C } al Martin Sports

 

 
 

Case 1:19-cv-12579-IT Document t=t

Agreement between IATSE Local 11 and Martin Sports
2019

IATSE NATIONAL PENSION, NATIONAL HEALTH & WELFARE, ANNUPFY VACATION
AND 401(k) FUNDS

Trust Acceptance Agreement

The IATSE or the IATSE Local named below (the “Union”) and the Employer named below agree as follows

regarding benefits to the Pension, Health & Welfare, Annuity, Vacation and/or 401(k)

Fund, respectively and

individually as specified below, for employees covered by the Collective Bargaining Agreement (“CBA”) between
them:

1.

2.

Trust Agreement (check off all applicable Funds per the terms of the CBA):
Employer agrees to be bound by all of the terms and provisions of ;

CJ. a, PENSION: The Agreement and Declaration of Trust (the “National Pension Fund Trust Agreement”)
establishing the IATSE National Pension Fund (the “National Pension Fund”) dated May 31, 1957,
as restated December 11, 2001, and as amended, and the National Pension Fund’s Statement of
Policy and Procedures for Collection of Contributions Payable by Employers (the “National
Pension Fund Collection Guidelines’)

X b. HEALTH & WELFARE: The Agreement and Declaration of Trust (the “Welfare Pund Trust
Agreement”) establishing the [ATSE National Health and Welfare Fund (the “Welfare Fund”) dated
June 18, 1973, as restated September 22, 2005, and as amended, and the Welfare Fund's

Statement of Policy and Procedures for Collection of Contributions Payable by Employers (the
“Welfare Fund Collection Guidelines”)

a & ANNUITY: The Agreement and Declaration of Trust (the “Annuity Fund Trust Agreement”)
establishing the IATSE Annuity Fund (the “Annuity Fund”) dated September 21, 1973, as restated
August 1, 1984 and February 1, 1995, and as amended, and the Annuity Fund’s Statement of

Policy and Procedures for Collection of Contributions Payable by Employers (the “Annuity Fund
Collection Guidelines”)

El <d. VACATION: The Agreement and Declaration of Trust (the “Vacation Fund Trust Agreement”)
establishing the IATSE National Vacation Fund (the “Vacation Fund”) dated October 25, 1973, as
restated October 1, 1983 and April 1, 1997, and as amended, and the Vacation Fund’s Statement

Fund Collection Guidelines”)

Oe. 401(K): The Agreement and Declaration of Trust {the “Trust Agreement”) establishing the IATSE
401(k) Fund (the “401(k) Fund”) dated March 6, 2002, as amended, and the 401(k) Fund's

Staternent of Policy and Procedures for Collection of Contributions Payable by Employers (the
“401(k) Fund Collection Guidelines”)

Employer also agrees to be represented in the administration of the National Pension Fund, the Welfare Fund,
the Annuity Fund, the Vacation Fund and/or the 401(k) Fund, respectively as specified above, by the
Employer Trustees therein named or by their successors.

Coa: n of Contributions
Commencing with the effective date for contributions under the CBA between the Union and Employer, and

specified in the CBA to the National Pension Fund, the Welfare Fund, the Annuity Fund, the Vacation Fund

and/or the 401(k) Fund, as applicable, for each and every employee whose position is covered by that
Agreement.

Payment of Contributions

Payment of contributions as required above shall be made by check payable to the “IATSE National Pension
Fund,” the “IATSE National Health & Welfare Fund,” the “IATSE Annuity Fund,” or the “IATSE 401(k) Fund,”
and must be received in the appropriate Fund Office not later than: For Weekly Contributors, the end of the
week following the week of employment; OR, For Monthly Contributors, the 10% day of each month. following

the month of employment. Each payment of contributions shall be accompanied by a Remittance Report in
the form supplied by the applicable Funds.

Check One: Monthly Contributor
xX Weekly Contributor

&
date here)

 

(If CBA provides a different due date than set forth above, indicate due
C 1:19-CV-12579-=IF_Boeument-+-1—Filed- 12/24/19 Page 8 of 9
ase : - a - Pra Patt

Agreement between IATSE Local 11 and Martin Sports
2019

> Note: Any 401(k) contributions, whether to the stand-alone 401(k) Fund or the deferral feature of the
Annuity Fund must be received by no later than the 15t» of the month following the month in which
the work was performed and the deductions withheld.

> Note: For the purposes of Pension vesting, Employers must report the number of days worked
regardless of the basis of Pension contributions.

 

Please refer to the Contributions & Collections Handbook for more
information on submission of contributions, refunds, interest, etc.

 

 

 

4. Records
Employer agrees to maintain and make available to the Union, the Trustees or one or more of their designees
for inspection and verification all of its records covering such employment in accordance with the Trust
Agreements and the National Pension Fund, Welfare Fund, Annuity Fund, Vacation Fund and/or 401 (Ik)
Funds’ Collection Guidelines, as applicable herein.

5. IRS Compliance

The Pension, Health & Welfare, Annuity, Vacation and 401 (k) Plans adopted by the Trustees shall comply with
the requirements of the Internal Revenue Code so as to enable Employer to treat contributions to the National
Pension Fund, the Welfare Fund, the Annuity Fund, and the 401(k) Fund as a deduction for income tax
purposes.

and effect until the parties sign a successor CBA that supersedes the current contribution rates, in which
case the parties shall be required to sign a new Trust Acceptance Agreement and submit it to the appropriate
Fund Office[s] for all Funds affected. Should the parties (i) fail to sign an extension agreement but continue
performance of the CBA after its expiration date, or (ii) sign a renewal, extension or amendment of the CBA
that does not change the current contribution rates, this Trust Acceptance Agreement shall automatically be
deemed extended thereby unless written notice to the contrary is received by the National Pension Fund, the
Welfare Fund, the Annuity Fund, the Vacation Fund and/or the 401(k} Fund, as applicable herein

7. TERM OF CONTRACT:

8. TYPE OF CONTRACT: Area Standards

9. CONTRIBUTION RATES (Please complete for all applicable Funds):
PENSION N/A
HEALTH & WELFARE

To Which Health & Welfare Pian Are You Contributing (Check One):
QO Health & Welfare Plan A (Note that Plan A has minimum daily rates)
X Health & Welfare Plan C

 

 

 

FROM TO % or § AMOUNT (%) OF * ($) PER* MINIMUM MAXIMUM
12% X Gross | XHour oy Shift
0 Seale |uDay XPef&
Mig

 

 

 

O Gross | oHour oc Shift
Oo Seale | 0 Day o

 

 

 

 

 

 

 

 

 

 

 

* If percent (%), please check off whether percent of gross or scale earnings,
If dollar amount ($), please check off whether per hour, per day or per shift. If Other, please specify.

NUITY N/A
 

+2579-+F-—Deeumentt-1—Filed-12/24/19_ Pane 9 of 9
Case TTITY-tv-L = Sy

 

Agreement between IATSE Local 1] and Martin Sports
2019

VACATION N/A

The parties hereto agree to the above provisions numbered 1-9:

FOR IATSE or IATSE Local # (Fill ig applicable union Local # }:
By: oe yy A WG LNs
Colleen A. saa a= a Manager

 

Date: bs 4

FOR EMPLOYER: Ai, 2 23 ids rhe |
Qa: doy 6 werk at Alen Me ean ode 32 eel)

( ee (Area Code / Fax No.)
By: \E p. Vitus, Wad

(Signature of Authorized Officer) (Title) (Print Name)
Date: <: « . \4

PAYROLL COMPANY (Optional) A,

AMERICAN RESIDUALS & TALENT, INC. oe Beatty or Emily
(Payroll Company))

 

(Name of Contact Person)

26 Gregs Way Tamsworth, NH 03886
(Address) (City, State, Zip)

603-367-9955 603-367-994 |
(Area Code/Telephone No.) (Area Code/ Fax No.)
